Case 1:21-mc-91017-WGY Document 10 Filed 09/07/21 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

ROBERT M. FARRELL, Clerk of Court,

 

)
)
)
Movant, )
)

Vv ) Misc. Business Docket

) No. 21-91017-WGY

DIMITRY JOFFE, )
)
Respondent. )
)

YOUNG, D.J. September 7, 2021

ORDER

Pursuant to District of Massachusetts Local Rule
83.6.5(c) (2), attorney Dimitry Joffe (“Joffe”) was referred to
this Session of the Court for potential attorney discipline on
January 12, 2021. See Order Concerning Attorney Discipline
Under Local Rule 83.6.5 (“Referral”), ECF No. 1. After
reviewing the Referral de novo, see L.R. 83.6.5(d), the Court
ordered Joffe to show cause in writing why discipline by this
Court would be unwarranted, Order Show Cause 1, ECF No. 3. The
Court held a hearing on July 26, 2021 pursuant to Local Rule
83.6.5. (i), at which the Court found by clear and convincing

evidence that Joffe violated five Massachusetts Rules of

[1]
Case 1:21-mc-91017-WGY Document 10 Filed 09/07/21 Page 2 of 5

Professional Conduct.! See S.J.C. Rule 3:07, as amended, 480

Mass. 1304 (2015); see generally In re Auerhahn, MBD No. 09-

 

10206-RWZ-WGY-GAO, 2011 WL 4352350, at *4 (D. Mass. Sept. 15,
2011) (per curiam) (holding that this District applies the
“clear and convincing evidence standard” because it “logically
fits with this Court’s local rules and fairly balances due
process, the rights of the attorney, and the interests of the
public”).

Rule 3.5(d) provides, “A lawyer shall not engage in conduct
intended to disrupt a tribunal.” This Court found that Joffe
violated Rule 3.5(d) by clear and convincing evidence because
Joffe repeatedly interrupted proceedings, even after the
referring judge repeatedly reprimanded Joffe for his
interruptions. See Referral 17, 19, 25.

Rule 3.4(c) provides, “A lawyer shall not knowingly disobey
an obligation under the rules of a tribunal except for an open
refusal based on an assertion that no valid obligation exists.”
This Court found that Joffe violated Rule 3.4(c) by clear and
convincing evidence because Joffe attempted to represent his

clients without local counsel, failed to comply with rules

 

1 Local Rule 83.6.1(d) provides, “All attorneys who are
admitted or authorized to practice before this court shall
comply with [the Massachusetts Rules of Professional Conduct] in
all matters they handle before this court.”

[2]
Case 1:21-mc-91017-WGY Document 10 Filed 09/07/21 Page 30f5

governing discovery motions, repeatedly failed to include
supporting memoranda with motions despite repeated specific
warnings to do so, repeatedly failed to confer with opposing
counsel despite repeated specific warnings to do so, and
repeatedly failed to conform his clients’ second amended
complaint to Federal Rules of Civil Procedure 8 and 9 despite
repeated specific warnings to do so. See Referral 23.

Rule 3.4(d) provides, “A lawyer shall not in pretrial
procedure, make a frivolous discovery request or fail to make
reasonably diligent effort to comply with a legally proper
discovery request by an opposing party.” This Court found that
Joffe violated Rule 3.4(d) by clear and convincing evidence
because Joffe repeatedly missed discovery deadlines, failed to
produce appropriately relevant documents, failed to maintain
relevant documents after litigation was reasonably anticipated,
and produced tens of thousands of pages of unresponsive “literal
spam” which Joffe admitted he did not review. See Referral 7-9,
23.

Rule 3.4(h) provides, “A lawyer shall not present,
participate in presenting, or threaten to present criminal or
disciplinary charges solely to obtain an advantage in a private
civil matter.” This Court found that Joffe violated Rule 3.4 (h)

by clear and convincing evidence because Joffe brazenly and

[3]
Case 1:21-mc-91017-WGY Document 10 Filed 09/07/21 Page 4 of 5

repeatedly threatened an opposing party with criminal
prosecution during a deposition. See Referral 14-16.

Rule 8.4(h) provides, “It is professional misconduct for a
lawyer to engage in any other conduct that adversely reflects on
his or her fitness to practice law.” This Court found that
Joffe violated Rule 8.4(h) by clear and convincing evidence
because Joffe’s persistent threatening of criminal prosecution
over opposing counsel’s pleading and objections demonstrates a
lack of professionalism, respect, and character that adversely
reflects Joffe’s fitness to practice law. See Referral 24.

Having found five violations of the Massachusetts Rules of
Professional Conduct, the Court imposes the following discipline
pursuant to Local Rule 83.6.4(a) (6): the Court orders Joffe to
file this Order, as well as the Referral, ECF No. 1, with each
court of which Joffe is presently a member of the bar, including
but not limited to the Supreme Court of the United States, the
United States Court of Appeals for the Second Circuit, the
United States District Court for the Southern District of New
York, the United States District Court for the Eastern District
of New York, and the New York State Court of Appeals. The Court
further orders Joffe, for the next five years, to file this
Order, as well as the Referral, with each court before which he
presently appears or seeks to appear pro hac vice and with each

court to which he seeks admission to the bar. See generally

[4]
Case 1:21-mc-91017-WGY Document10 Filed 09/07/21 Page 5of5

Liebowitz v. Bandshell Artist Mgmt., No. 20-2304, 2021 WL

2620416 (2d Cir. June 25, 2021) (summary order).

SO ORDERED.

/s?#William G?
WILLIAM G. YOUNG }
JUDGE
of the
UNITED STATES?

 

2 This is how my predecessor, Peleg Sprague (D. Mass. 1841-
1865), would sign official documents. Now that I’m a Senior
District Judge I adopt this format in honor of all the judicial
colleagues, state and federal, with whom I have had the
privilege to serve over the past 43 years.

[3]
